             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FIRST DATA MERCHANT SERVICES LLC

                                 Plaintiff,                  Case No.: 1:19-cv-10964

                                 v.

MM DEVELOPMENT COMPANY d/b/a
PLANET 13; SISTEM COMMERCE CITY
LLC d/b/a SILVER STEM FINE CANNABIS;
KTZ HOLDINGS, INC. d/b/a SILVER STEM;
GTR SOURCE, LLC; NEW YORK CITY
MARSHAL STEPHEN W. BIEGEL; ML
FACTORS FUNDING LIMITED LIABILITY
COMPANY; PELICAN COMMUNICATIONS,
INC. d/b/a THE PELICAN GROUP; LINX
CARD, INC.; and GIVV, INC.

                               Defendants.


                      [PROPOSED] CONSENT PROTECTIVE ORDER

         By consent of the parties and the approval of this Court, this Order is issued to preserve

and protect the confidentiality of documents referenced, disclosed, and produced in this litigation

(“Litigation”), as follows:

         1.      The terms and conditions of this Order shall govern the handling of documents,

depositions, deposition exhibits, interrogatory responses, admissions and any other information

produced (including, but not limited to, inspections, videos, photographs or imaging of a party’s

data, processes, premises or property), given or exchanged by and among any and all of the

parties and non-parties to this Litigation in connection with discovery or voluntary exchange of

information in this Litigation (“Discovery Material”).

         2.      The term “Designating Party” as used herein shall mean the person or party who

produces the Discovery Material or the party who chooses to designate Discovery Material

produced by or originating with any non-party. The Designating Party shall have the right to


72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 2 of 12



designate any Discovery Material as “Confidential,” to the extent that it believes in good faith

that such Discovery Material contains or reflects non-public, confidential, proprietary, financial,

technical, or commercially or legally sensitive or protected information (“Confidential

Material”).

         3.      Confidential Material shall be designated as follows:

              a. In the case of documents, designation shall be made by placing the legend

“Confidential” on each page containing Confidential Material prior to production. Documents

that are made available for inspection in response to a request for production need not be marked

with the confidentiality legend. The Designating Party shall, however, mark with the

confidentiality legend the first page of the document and each page that contains Confidential

Material that is identified for copying and then copied. Where a document is produced in a

magnetic or electronic medium (such as a computer disk or tape), the disk, cartridge, reel or

medium container shall be marked as set forth above. In the case of documents produced by a

non-party, either party may designate the documents as Confidential Material by (i) placing the

legend “Confidential” on each page containing Confidential Material after receiving the

production from the non-party or the party who directly receives the production from the non-

party; or (ii) identifying in writing, by bates number, the documents to be treated as Confidential

Material. The failure of a non-party to designate a document it produces as Confidential Material

shall in no way affect the right of either party to so designate the document.

              b. In the case of depositions, designation of the transcript or the portion of the

transcript (including exhibits) which contains Confidential Material shall be made by a statement

on the record during the course of the deposition as to which portion(s) are being designated, or

by a statement in writing sent to all counsel of record within thirty (30) business days after the



                                                  2
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 3 of 12



receipt of the transcript of the deposition. If the designation is made during the course of the

deposition, the reporter attending such deposition shall place the legend “Contains Confidential

Material Subject to a Court Order” on the cover of the transcript. If the designation is made after

receipt of the transcript, the Designating Party shall identify which pages of the transcript contain

Confidential Material. The parties may modify this procedure for any particular deposition

through agreement on the record at such deposition, without further court order.

         4.      All portions of briefs, pleadings or other filings with the Court that contain or

refer to Confidential Material shall be filed under seal in accordance with the procedures of the

Court. Pursuant to the Court’s Individual Practices, notwithstanding any other provision, no

document may be filed with the Clerk under seal without a further Order of this Court addressing

the specific documents or portions of documents to be sealed. Any application to seal shall be

accompanied by an affidavit or affidavits and a memorandum of law, demonstrating that the

standards for sealing have been met and specifically addressing the applicability of Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) and any other controlling

authority. Unless otherwise ordered, a party seeking to file an opposing party’s confidential

information shall so advise the opposing party fourteen (14) days in advance specifying the

precise portion of the information the party seeks to use, the general purpose thereof and any

redactions to which the party does not object. Within seven (7) days thereafter, the party whose

confidential information is sought to be used may make an application to seal in accordance with

this Order, indicating the portion or portions of the information it seeks to have sealed. Nothing

herein is intended to alter or modify the applicability of Rule 5.2, Fed. R. Civ. P., to this case.

The redactions expressly authorized by Rule 5.2 may be made without further application to this

Court.



                                                 3
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 4 of 12



         5.      If any party elects to challenge the designation of any Discovery Material as

Confidential Material, such party (“Challenging Party”) shall do so in good faith and must begin

the process by a letter directed to counsel for the Designating Party. In conferring, the

Challenging Party must explain the basis for its belief that the confidentiality designation was not

proper and must give the Designating Party a reasonable opportunity to review the designated

material, to reconsider the circumstances, and, if no change in designation is offered, to explain

the basis for the chosen designation. A Challenging Party may proceed to the next stage of the

challenge process only if it has completed this meet and confer process first.

         6.      If the Designating Party does not explain the basis for the designation and/or any

challenge to a confidentiality designation cannot be resolved by agreement, the Challenging

Party may file a motion with the Court for an order removing that designation. Each such motion

shall specify the challenged material and set forth in detail the basis for the challenge. Each such

motion also shall be accompanied by a competent declaration that affirms that the Challenging

Party has complied with the meet and confer requirements imposed by the preceding paragraph

and that sets forth with specificity the justification for the confidentiality designation that was

given by the Designating Party in the meet and confer process.

         7.      Notwithstanding any challenge to the designation of material as Confidential

Material, all Discovery Material shall be treated as Confidential Material unless and until one of

the following occurs:

              a. the Designating Party who claims that the Discovery Material is Confidential

Material withdraws such designation in writing; or

              b. the Court rules the Discovery Material is not Confidential Material.

         8.      If it comes to a Designating Party’s attention that information or items that it



                                                  4
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 5 of 12



designated for protection do not qualify for protection, the Designating Party shall promptly

notify all other parties in writing that it is withdrawing the designation and shall authorize all

parties to remove the “Confidential” legend from such material.

         9.      Information designated as “Confidential Material” may be disclosed only to the

following persons:

              a. counsel of record in this Litigation, and attorneys, paralegals and other support

staff employed by such counsel who are assisting in the conduct of this Litigation;

              b. the parties in this Litigation, including their present officers, directors and

employees deemed necessary to aid counsel in the prosecution or defense of this Litigation;

              c. the Court, court personnel, court reporters (including stenographers and video

technicians) and the jury in this Litigation;

              d. interpreters, translators, copy services, document imaging services, and database

coding services employed in connection with this Litigation, provided that these individuals or

an appropriate company official executes an Agreement to Maintain Confidentiality attached

hereto as Exhibit A;

              e. experts or consultants (and employees of such experts or consultants) retained by

any party or attorney to assist with the Litigation, provided that such expert or consultant

executes an Agreement to Maintain Confidentiality attached hereto as Exhibit A;

              f. any mediator agreed upon by the parties, provided such person executes an

Agreement to Maintain Confidentiality attached hereto as Exhibit A;

              g. noticed or subpoenaed witnesses (and their counsel) at any deposition or trial in

this Litigation or in preparation for their testimony at deposition or trial;

              h. all authors and recipients of an item of Confidential Material, including all



                                                   5
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 6 of 12



addressees, persons listed as receiving copies or blind copies, and persons who counsel believes

in good faith would have received copies in the ordinary course of business, provided that such

persons execute an Agreement to Maintain Confidentiality attached hereto as Exhibit A;

               i. prospective witnesses who may be required to testify in this Litigation on facts

contained in the Confidential Material, provided that such witnesses execute an Agreement to

Maintain Confidentiality attached hereto as Exhibit A;

               j. in the case of Confidential Material produced by or originating with a non-party,

the non-party who produced the Confidential Material; and

               k. other persons to whom the Court specifically allows disclosure, after application

by the party seeking such disclosure and an opportunity to reply by the Designating Party;

               l. counsel of record in the litigation captioned MM Development Company, Inc.

d/b/a Planet 13 v. Linx Card, Inc. et al., filed in the Superior Court of the State of California,

Contra Costa County, and bearing Case No. C19-02272 (“California Action”), and attorneys,

paralegals and other support staff employed by such counsel who are assisting in the conduct of

the California Action, provided such persons execute an Agreement to Maintain Confidentiality

attached hereto as Exhibit A; and

               m. counsel of record in the litigation captioned I and S, LLC, et al, v. Linx Card, Inc.,

et al., pending in the District Court of Denver County, State of Colorado, case number

2019CV34897 (“Colorado Action”), and attorneys, paralegals and other support staff employed

by such counsel who are assisting in the conduct of the Colorado Action, provided such persons

execute an Agreement to Maintain Confidentiality attached hereto as Exhibit A.

         10.      Persons identified in Paragraphs 9(d), (e), (f), (h), (i), (l), and (m) above shall not

be granted access to Confidential Material until such persons have read this Order and agreed to



                                                     6
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 7 of 12



be bound by its provisions as set forth in the Agreement to Maintain Confidentiality attached

hereto as Exhibit A. Counsel for the party providing such persons with access to Confidential

Material shall be responsible for maintaining copies of the Agreement to Maintain

Confidentiality executed by them. The names of such persons who have executed the Agreement

to Maintain Confidentiality attached hereto as Exhibit A shall not be discoverable except upon a

showing of good cause and by order of the Court, or as required by the Federal Rules of Civil

Procedure.

         11.     All information designated as Confidential Material in accordance with the terms

of this Order and produced or exchanged in the course of this Litigation shall be used or

disclosed solely for the purpose of this Litigation and in accordance with the provisions of this

Order. Such Confidential Material shall not be used for any business purpose, or in any other

litigation or other proceeding, or for any other purpose, except by Court Order or otherwise

required by law.

         12.     Nothing in this Order shall prevent a Designating Party, in good faith, from

designating or re-designating Discovery Material that already has been produced as Confidential

Material, provided that the Designating Party promptly advises the party or parties to which

production is being made that it has designated or re-designated the Discovery Material as

Confidential Material. In the event that two copies of the same document or information are

produced by different parties, the more restrictive designation shall govern. If material is

appropriately designated as Confidential Material after the material was initially produced, the

receiving party, on timely notification of the designation, must make reasonable efforts to assure

that the material is treated in accordance with the provisions of this Order.

         13.     Any party who receives Confidential Material may request at any time permission



                                                 7
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 8 of 12



to disclose such material to a person other than those permitted by paragraph 9 above by serving

a written request upon counsel for the Designating Party. This request shall state the specific

information or material the party wishes to disclose and the person or entity to whom the party

wishes to disclose the information or material. If consent is withheld, or if the requesting party

and Designating Party are unable to agree on the terms and conditions of disclosure, the

requesting party may seek judicial intervention to resolve the dispute. Disclosure shall be

prohibited unless and until such request is granted by the Court.

         14.     In the event that any person not named in paragraph 9 requests the disclosure of

Confidential Material through subpoena or other compulsory process, the person receiving such

subpoena or compulsory process (the “Receiving Party”) shall give notice in writing to counsel

for the Designating Party identifying the information sought and enclosing a copy of the

subpoena or compulsory process. Such notice shall be delivered in writing at least fourteen (14)

days prior to the proposed disclosure; if the request is received less than fourteen (14) days prior

to the proposed disclosure, notice shall be given immediately by telephone, as well as in writing.

The Designating Party shall have the sole responsibility to obtain a court order to preclude or

restrict production of any Confidential Material requested pursuant to a subpoena or other

compulsory process. In the event that the Designating Party advises the Receiving Party that it

intends to promptly move for such an order and the Designating Party moves prior to the

proposed production date, the Receiving Party shall not produce or divulge the contents of any

Confidential Material until such motion is resolved.

         15.     If Confidential Material is disclosed to any person other than in the manner

authorized by this Order, the party responsible for the disclosure must immediately bring all

pertinent facts relating to such disclosure to the attention of the Designating Party, and without



                                                 8
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 9 of 12



prejudice to the rights and remedies of the Designating Party, make every effort to retrieve the

improperly disclosed material and to prevent further unauthorized disclosure on its own part or

on the part of the recipient of such information or material.

         16.     This Order, insofar as it restricts the communication and use of Confidential

Material, shall continue to be binding throughout and after the conclusion of this Litigation,

including any appeals. After final termination of this Litigation, the outside counsel for a named

party may (but is not required to) retain one copy of deposition transcripts and exhibits, court

transcripts and exhibits, and documents and other materials submitted to the Court. Any such

retained documents shall continue to be treated in accordance with this Order. Nothing herein

shall require the return or destruction of attorney work product. Upon written notice of counsel,

within 90 days after final termination of this Litigation, counsel for the parties shall return all

additional Confidential Material to the Designating Party or destroy all additional Confidential

Material, including copies thereof and documents reflecting same, and shall provide a sworn

certification to the Designating Party that all such Confidential Material has been returned or

destroyed; provided, however, that to the extent the Confidential Material exists in whole or in

part on computer backup tapes, information from such tapes does not need to be restored for

purposes of destroying or returning Confidential Material to the Designating Party but such

retained information shall continue to be treated in accordance with this Order. Nothing in this

paragraph shall operate to require a party to retain documents after the termination of the

Litigation.

         17.     Nothing in this Protective Order shall operate to require the production of

information or documents that are privileged or otherwise protected from discovery.

         18.     The inadvertent production of any Discovery Material shall be without prejudice



                                                 9
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 10 of 12



to any claim that such Discovery Material is privileged or protected from discovery as attorney

work-product or by reason of any other applicable privilege, protection or immunity, including

without limitation the attorney-client privilege, and no party or non-party shall be held to have

waived any rights by such inadvertent production. If a claim of inadvertent production is made

pursuant to this Paragraph 18 with respect to information then in the custody of another party,

such party shall immediately return to the claiming party or person that Material as to which the

claim of inadvertent production has been made and all copies thereof (including any and all

copies from any litigation-support or other database), and the receiving party shall destroy all

notes or other work product reflecting the contents of such Material, and shall not use such

information for any purpose other than in connection with a motion to compel. The party

returning such Material may then move the Court for an Order compelling production of the

Material, but said motion shall not assert as a ground for entering said Order the fact or

circumstance of the inadvertent production. If the party receiving notice of inadvertent

production does elect to move the Court for an Order compelling production, that party may keep

one copy of the inadvertently produced Discovery Material to be used only in connection with

that motion. The parties and non-parties agree that permission to keep the one copy for the sole

purpose of that motion shall not be grounds for arguing that the document is not privileged or

that any privilege was waived. Pending the Court’s ruling, a receiving party shall not make any

use of such documents or information.

         19.      Nothing in this Order shall prevent any Designating Party from using or

disclosing his, her or its own documents or information, and any such use or disclosure shall not

automatically be deemed a waiver of that Designating Party’s rights under this Order. Nothing in

this paragraph, however, shall prevent any party from asserting that a Designating Party’s use of



                                               10
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 11 of 12



such information is inconsistent with its designation as Confidential Material.

         20.      Nothing in this Order shall be construed to be an admission of relevance to affect

in any way the admissibility of any document, testimony or other evidence in this Litigation.

         21.      This Order may be amended only by written agreement of counsel for all parties

hereto or upon a motion seeking relief from or modification of this Order from the Court.

Nothing in this Order shall be construed to prevent a Designating Party from seeking such

further provisions regarding confidentiality as it deems appropriate, or to prevent the parties from

seeking relief from this Order.

         22.      Nothing in this Order shall affect any privilege or right which any Designating

Party might otherwise have against the discovery of any materials sought by any party hereto.

Notwithstanding this Order, any Designating Party may move the Court for an order imposing

additional restrictions upon discovery of documents or other material, including, but not limited

to, an order that discovery therefore not be had.

         23.      All notices required by the Protective Order are to be served via email and by

U.S. mail to the attorneys of record for the party receiving the notice.




IT IS SO ORDERED.


DATED: May 5, 2020




                                                    11
72917713.3
             Case 1:19-cv-10964-PKC Document 84
                                             83 Filed 05/05/20
                                                      05/04/20 Page 12 of 12



                        Exhibit A - Agreement to Maintain Confidentiality

             I hereby acknowledge that I will be receiving Confidential Material pursuant to the

 terms of a Confidentiality Stipulation and Protective Order entered by the Court in the action

 entitled First Data Merchant Services LLC v. MM Development Company d/b/a Planet 13 et.

 al., Case No. 1:19-cv-10964. I have been given a copy of, and have read and understand, the

 Confidentiality Stipulation and Protective Order and I agree to be bound by the terms and

 conditions of that Order. I understand that (1) I am to make no copes of any such Confidential

 Material except as necessary for use in the above-captioned actions, and (2) such Confidential

 Material and any copies thereof must remain in my custody until I have completed my assigned

 duties, whereupon they are to be returned to counsel who provided me with such Confidential

 Material. I agree not to disseminate any information derived from such Confidential Material to

 anyone, or make any disclosure of any such information, except for the purposes of the above-

 caption action or as permitted by the Confidentiality Stipulation and Protective Order or by

 further order of the Court.

Signature:


Print Name:


Date:




72917713.3
